TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 6, 2016



                                      NO. 03-14-00731-CV


                     Juana Mendez Valdez, et vir Juan Valdez, Appellants

                                                 v.

                               Melody Mueller Moerbe, Appellee




          APPEAL FROM 155TH DISTRICT COURT OF FAYETTE COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on August 15, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and the court below.